DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. The art rejections still apply as presented previously as the claims have not been amended. The cancellation of claim 6 obviates the double patenting rejection.
Applicant’s arguments on page 5-6 of the Remarks are directed to the word and concept of “conductive” found in line 4 of claim 1. Claim 1 recites “a conductive resin layer” and it is Applicant’s position that the resin layer 8 of Inoue is not and cannot be conductive. The Examiner respectfully disagrees. Applicant has not specially defined “conductive” and so it is given its broadest, reasonable interpretation: having the property of conducting something. Inoue discloses that its resin layer 8 comprises ionized/cationic elements (paragraph 56). It is the Office’s position that such a material can be considered conductive absent any further structural limitations.
Applicant asserts on page 7 that Inoue does not disclose that the internal electrodes 4a,4b comprise a plurality of metal grains and a composite layer disposed at the grain boundary between the metal grains, the composite layer comprising tin as claimed. The Examiner respectfully disagrees. Paragraphs 42-46 detail a method of forming the internal electrodes 4a and 4b. Paragraph 44 (as cited) discloses preparing a slurry that has grain boundaries with Sn, paragraph 45 discloses applying the slurry to  green sheets, and paragraph 46 discloses utilizing the green sheets as a basis for the internal electrodes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2016/0027561 A1).
Regarding claim 1, Inoue discloses an apparatus comprising: a body 1 comprising a ceramic (dielectric) layer 2 and internal electrodes 4a,4b; external electrodes 6a,6b comprising electrode layers 12a,12b disposed on the body 1 and connected to the internal electrodes 4a,4b (paragraph 34), and a conductive resin layer 8 disposed on the electrode layers 12a,12b (see Figure1); wherein the internal electrodes 4a,4b comprise a plurality of metal grains and a layer comprising tin disposed at the grain boundary between the plurality of metal grains (paragraphs 44-46).
Regarding claims 2 and 3, Inoue discloses that the layer comprising tin is disposed at a boundary between the grains and dielectric layer 2 (paragraph 33).
Regarding claim 7, Inoue discloses that the internal electrodes extend more than 85% the length of the device (see Figure 1).
Regarding claim 13, Inoue discloses that the ceramic layer comprises nickel (paragraph 16). 
Regarding claim 14, Inoue discloses that the internal electrodes are comprised of nickel (paragraph 34).
Regarding claim 15, Inoue discloses an apparatus comprising: a body 1 comprising a ceramic (dielectric) layer 2 and internal electrodes 4a,4b; external electrodes 6a,6b comprising electrode layers 12a,12b disposed on the body 1 and connected to the internal electrodes 4a,4b (paragraph 34), and a conductive resin layer 8 disposed on the electrode layers 12a,12b (see Figure1); wherein the internal electrodes 4a,4b comprise a plurality of metal grains and a layer comprising tin disposed at the grain boundary between the plurality of metal grains (paragraph 44).
Regarding claim 16, Inoue discloses that the layer comprising tin is disposed at a boundary between the grains and dielectric layer 2 (paragraph 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, respectively, and further in view of Ikarashi (US 2009/0139754 A1).
Inoue does not disclose the weight percentage of tin. Ikarashi—in an invention for a battery with internal and external electrodes—discloses utilizing tin having a weight ratio of at least 25.5% with the conductive material to effect excellent bonding (paragraph 40). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize tin in the ratios suggested by Ikarashi to ensure excellent bonding in Inoue.

Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, and further in view of Moon (US 2015/0090483 A1).
Regarding claims 5 and 18, Inoue does not disclose the thickness of the tin composite layer. Moon—in an invention for a battery with internal and external electrodes—discloses a composite layer of 1 to 8 nm in thickness to enhance adhesion (paragraph 81). It would have been obvious to one having ordinary skill in the art at the time of invention to size the tin composite layer of Inoue to be 1 to 8 nm to enhance adhesion as suggested by Moon.
Regarding claim 8, Inoue discloses the use of silver, copper, and/or nickel (paragraph 34) and Moon discloses that the electrode layer comprises conductive metal and glass (paragraph 93).

Claims 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 15 above, and further in view of Kim (US 2018/0144863 A1).
Inoue does not disclose the thickness of the layers. Kim—in an invention for a battery with internal and external electrodes—discloses dielectric layers of 500 nm and internal electrodes of 10 to 500 nm (paragraph 83) so as to minimize their size while maintaining their conductivity (paragraph 85). It would have been obvious to one having ordinary skill in the art at the time of invention to size the internal electrodes and dielectric layers of Inoue to as small as suggested in Kim to minimize their size while maintaining their conductivity. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725